In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00068-CR
        ______________________________


      JAMES DIXON GRAVES, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 76th Judicial District Court
               Morris County, Texas
              Trial Court No. 10,003




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

           James Dixon Graves, Jr., appeals from his conviction by a jury in this cause on one charge

of aggravated sexual assault of a disabled individual for which he received a sentence of

seventy-five years in the Texas Department of Criminal Justice–Institutional Division to run

concurrently with his other convictions.1 Graves has filed a single brief in which he raises issues

common to all of his appeals. He argues that the trial court erred in denying the following:

(1) his motion to suppress the evidence; (2) his request for funds to hire an expert; (3) his request

to have the victim examined by the expert as to her disability and competency to testify; and (4) his

motion for mistrial. Graves also complains that the evidence was insufficient to establish that the

victim met the definition of “disabled” under the Texas Penal Code.

           We addressed these issues in detail in our opinion of this date on Graves’s appeal in cause

number 06-09-00063-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the judgment.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:            February 5, 2010
Date Decided:              February 24, 2010

1
    Graves appeals from judgments entered in cause numbers 06-09-00063-CR through 06-09-00070-CR.

                                                       2
Do Not Publish




                 3